                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ABOLFAZL HOSSEINZADEH,                            CASE NO. C18-1385-JCC
10                            Plaintiff,                MINUTE ORDER
11            v.

12    BELLEVUE PARK HOMEOWNERS
      ASSOCIATION, et al.,
13
                              Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ agreed motion to continue trial and
18
     pretrial dates (Dkt. No. 41). The motion is GRANTED. The Court ORDERS the following dates
19
     set:
20
      Pleading amendment deadline                     April 24, 2020
21
      Discovery cutoff                                May 29, 2020
22
      39.1 mediation deadline                         June 12, 2020
23
      Dispositive motions deadline                    June 30, 2020
24
      Proposed pretrial order due date                September 18, 2020
25
      Trial briefs due date                           September 24, 2020
26


     MINUTE ORDER
     C18-1385-JCC
     PAGE - 1
 1   Proposed voir dire/jury instructions due date   September 24, 2020
 2   Jury trial start date (10-day estimate)         September 28, 2020
 3         DATED this 18th day of July 2019.
 4                                                       William M. McCool
                                                         Clerk of Court
 5

 6                                                       s/Tomas Hernandez
                                                         Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1385-JCC
     PAGE - 2
